Having reviewed the parties' briefs and appendix, we affirm the district
                court's order.
                The district court properly found that Doe did not meet the requirements of
                NRS 41.660
                             At the time of the district court's ruling, the anti-SLAPP
                statute protected actions "brought against a person based upon a good
                faith communication in furtherance of the right to petition." NRS
                41.660(1) (1997).' A good faith communication is one that is "truthful or
                made without [the] knowledge of falsehood."     John, 125 Nev. at 761, 219
                P.3d at 1286. "[T]he moving party must first make a threshold showing
                that the lawsuit is based on good faith communications made in




                      1 In 2013, the Legislature amended Nevada's anti-SLAPP statutes.
                As part of those amendments, NRS 41.660(1) was amended to also include
                protection for "good faith communication in furtherance of ... the right to
                free speech in direct connection with an issue of public concern." 2013
                Nev. Stat., ch. 176, § 3, at 623. On appeal, neither Doe nor the Browns
                specifically address the amendments to the statute; however, Doe raises
                arguments under the new version and the Browns address only the old
                version. Doe's posted comments and the special motion to dismiss
                preceded the 2013 legislative amendment to NRS 41.660(1). Because
                there is no indication that the Legislature intended any retroactive
                application of the 2013 amendments, we apply the 1997 version to this
                case. See Sandpointe Apartments, LLC v. Eighth Judicial Dist. Court, 129
                Nev., Adv. Op. 87, 313 P.3d 849, 853 (2013) ("[S]tatutes are presumed to
                only operate prospectively, unless it is clear that the drafters intended the
                statute to be applied retroactively."); Pub. Emps.' Benefits Program v. Las
                Vegas Metro. Police Dep't, 124 Nev. 138, 155, 179 P.3d 542, 553 (2008)
                ("[W]hen the Legislature intends retroactive application, it is capable of
                stating so clearly."). Thus, whether Doe's posted comments were protected
                as "an issue of public concern," NRS 41.660(1) (2013), is irrelevant here,
                and we consider only the protections afforded "in furtherance of the right
                to petition." NRS 41.660(1) (1997).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                   furtherance of the right to petition the government." Id. at 754, 219 P.3d
                   at 1282 (internal quotations omitted).
                               Here, appellants John or Jane Doe, as an anonymous poster
                   on the Las Vegas Review Journal's (RJ) website using the pseudonym
                   "Lawyer," posted several comments about respondents Mary and Phil
                   Brown. At the time of these articles, Mary was a Chief Deputy District
                   Attorney in the Juvenile Division of the Clark County District Attorney's
                   office; the comment suggested she was promoted due to intimate relations.
                               Doe argues that his comments meet the threshold burden of
                   good faith because there is "an interest in the credibility of the witnesses
                   and the selection of a new district attorney." But nothing in the record
                   supports this contention. Instead of referring to support in the record, Doe
                   simply insists that the statements are true because the Browns did not
                   previously deny them. We conclude that this is not enough to shift the
                   burden to the Browns, as Doe has failed to sufficiently prove that the
                   comments in question were in fact "truthful or made without [the]
                   knowledge of falsehood." John, 125 Nev. at 761, 219 P.3d at 1286.
                               Doe further argues that the comments in question are
                   protected as they were in furtherance of the right to petition.' A Iglood
                   faith communication in furtherance of the right to petition" includes a

                         'Doe also argues that the anti-SLAPP statute protects his comments
                   even if "no formal proceeding was scheduled for any of the actors," and,
                   instead, comments such as his are protected when issues are merely
                   "under review by legislative and judicial bodies." However, Doe provides
                   no evidence in the record to support these contentions, and thus, this
                   argument need not be addressed by this court. See Edwards v. Emperor's
                   Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006)
                   (noting that this court need not consider claims that are not cogently
                   argued or supported by relevant authority).

SUPREME COURT
       OF
    NEVADA
                                                        3
(D) 1947A 4045:9
                 "[w]ritten or oral statement made in direct connection with an issue under
                 consideration by a legislative, executive or judicial body, or any other
                 official proceeding authorized by law." NRS 41.637(3) (1997). Because we
                 see no ambiguity in the statute, we give effect to the statute's plain
                 meaning, D.R. Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468,
                 476, 168 P.3d 731, 737 (2007), and conclude that Doe's comments were not
                 made in direct connection with any issue under consideration by any
                 governmental body, or in connection with any other official legal
                 proceeding. The comments have no connection to any actions being
                 considered by the Clark County Commission, the State Bar of Nevada, or
                 the Commission on Judicial Discipline.
                       The Browns are not public figures
                             Doe argues that the Browns are, at a minimum, limited-
                 purpose public persons because of their professions and consequently, the
                 Browns must prove actual malice in their defamation suit. We disagree.
                             Whether a plaintiff is a public figure or a limited-purpose
                 public figure is a question of law that this court reviews de novo. Bongiovi
                 v. Sullivan, 122 Nev. 556, 572, 138 P.3d 433, 445 (2006) (citing Schwartz
                 v. Am. Coll. of Emergency Physicians,      215 F.3d 1140, 1145 (10th Cir.
                 2000)). The United States Supreme Court has created two categories of
                 public figures: "[t]hose who, by reason of the notoriety of their
                 achievements or the vigor and success with which they seek the public's
                 attention, . . . and those who hold governmental office."    Gertz v. Robert
                 Welch, Inc., 418 U.S. 323, 342 (1974). Recognizing that a victim of
                 defamation would look to "self-help," the court noted that "[Aublic officials
                 and public figures usually enjoy significantly greater access to• the
                 channels of effective communication and hence have a more realistic

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                   opportunity to counteract false statements than private individuals
                   normally enjoy." Id. at 344.
                               Here, Doe argues that the Browns are, at a minimum, limited-
                   purpose public persons because of their professions and because they
                   "thrust themselves into the spotlight by swearing out an affidavit [about
                   Judge Jones's inappropriate relationship with a prosecutor] and then
                   making it public by talking to the media." Consequently, the Browns
                   must prove actual malice in their defamation suit. We disagree.
                               As deputy district attorneys, the Browns were government
                   employees, not elected public officials. The Browns likely did not have
                   access to "self-help"—the record neither indicates that the Browns
                   accessed the media nor counteracted Doe's comments in any way aside
                   from initiating the instant case. We conclude that the Browns are not
                   public figures.
                               Nor were the Browns limited-purpose public figures. "A
                   limited-purpose public figure is a person who voluntarily injects himself or
                   is thrust into a particular public controversy or public concern, and
                   thereby becomes a public figure for a limited range of issues."   Pegasus v.
                   Reno Newspapers, Inc., 118 Nev. 706, 720, 57 P.3d 82, 91 (2002). To
                   determine whether a person becomes a limited-purpose public figure, this
                   court "examin[es] the 'nature and extent of an individual's participation in
                   the particular controversy giving rise to the defamation."    Bongiovi, 122
Nev. at 572, 138 P.3d at 445 (quoting Gertz, 418 U.S. at 352). "The test for
                   determining whether someone is a limited public figure includes
                   examining whether a person's role in a matter of public concern is
                   voluntary and prominent." Pegasus, 118 Nev. at 720, 57 P.3d at 91 (citing
                   Gertz, 418 U.S. at 351-52).

SUPREME COURT
        Of
     NEVADA
                                                        5
(0) 1947A    ev,
                             Doe contends that, as prosecutors, the Browns placed
                themselves in the public by addressing the media multiple times
                throughout their careers, which included purposefully thrusting
                themselves into the spotlight in the ongoing controversy involving Judge
                Jones. However, there is no indication in the record to evince that the
                Browns voluntarily sought out the media or purposely thrust themselves
                into a public controversy. Thus, we conclude that the district court did not
                err in finding that the Browns are not limited-purpose public figures.
                The district court did not abuse its discretion when it did not entertain
                Doe's spoliation of evidence argument
                             In Doe's special motion to dismiss, Doe claimed that the
                Browns had a duty to preserve the posted comments. However, Doe failed
                to argue this point during the district court hearing on Doe's special
                motion to dismiss. Presumably, the district court did not consider this
                argument, as it was not discussed during the hearing nor was it part of
                the district court's order. "A point not urged in the trial court, unless it
                goes to the jurisdiction of that court, is deemed to have been waived and
                will not be considered on appeal." Old Aztec Mine, Inc. v. Brown, 97 Nev.
49, 52, 623 P.2d 981, 983 (1981). Thus, we do not consider this argument
                on appeal.
                             For the reasons set forth above, we ORDER the judgment of
                the district court AFFIRMED.




                                                   Gibbons

                                                             0.110A a           ,   J.
                                                   Pickering
SUPREME COURT
        OF
     NEVADA
                                                     6
(0) 1947A
                   cc: Hon. Gloria Sturman, District Judge
                        Chasey Law Offices
                        Gregory L. Denue
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                     7
(0) 1947A )470d.